 

 

Case 3:18-cv-00736-JFS Document 60 Filed 02/03/20 Page 1of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 

Gabriella Angulo, Docket 3:18-cv-00736-JFS

Plaintiff

(MAGISTRATE JUDGE JOSEPH F.

V. SAPORITO)
R&A, LLC, et al,

Defendants FILED ELECTRONICALLY

STIPULATION
1. Contemporaneously with the filing of this stipulation, Defendants

are filing an offer of judgment and notice of acceptance.

2. The offer provides for payment to Plaintiff of $30,000.00, plus
reasonable attorneys’ fees and costs. Thus, although the offer resolves the
substantive portion of Plaintiff's claims, it leaves unanswered the amount of
reasonable attorney’s fees and costs to be paid to Plaintiff as the prevailing
party.

3. The offer provides that “[t]he parties shall attempt to negotiate
the attorneys’ fees and costs. If they are unable to do so, then these amounts
shall be determined by the Court upon application by Plaintiff.”

4. The parties are proceeding with the attempt to negotiate the fees
and costs. Plaintiff has provided Defendants with a bill, and Defendants intend

to provide Plaintiff with specific objections to the bill within the next few days.
 

Case 3:18-cv-00736-JFS Document 60 Filed 02/03/20 Page 2 of 3

The parties will then attempt to resolve those objections. If, despite good faith
effort any objections remain unresolved, then Plaintiff will submit those issues
to the Court by fee application.

5. This fee application will be due 28 days after the entry of a Court
order approving this stipulation. By written agreement, the parties may
extend this time without further Court order. The Court shall be apprised of
any such extension by a status report filed on the docket.

6. Additionally, Defendants have tendered to Plaintiff's counsel a
check in the amount of $30,000.00 which has been placed into Plaintiff's
counsel’s trust account. Upon the Court’s approval of this stipulation, those
funds may be distributed from the trust account.

7. The portion of the judgment which provided for payment to
Plaintiff of $30,000.00 shall be marked satisfied. However, to the extent that
the judgment contains a right to recover attorney’s fees, that portion of the
judgment will remain unsatisfied. By approving this stipulation, the Court
expressly reserves jurisdiction to determine the reasonable attorney’s fees
and costs to be paid to Plaintiff.

8. If it is ever determined that the partial satisfaction of the
judgment that is described in the previous paragraph affects the Court’s

ability to award reasonable attorney’s fees and costs, then that partial
 

Case 3:18-cv-00736-JFS Document 60 Filed 02/03/20 Page 3 of 3

satisfaction of the judgment shall be void, Plaintiff shall return the $30,000

that had been paid, and Plaintiff may then re-file her fee application. Nothing

in this paragraph would prejudice any right that Defendants may have to seek

to have the judgment withdrawn pending the adjudication of the fee petition.

9. Defendants will not present any argument that the partial

satisfaction of judgment affects any ability that Plaintiff may have to recover

attorney’s fees and costs.

10. This stipulation is void unless it is approved by the Court without

modification.

s/ Carlo Sabatini (with consent)

s/ John G. Dean

 

Carlo Sabatini, Bar ID PA 83831
Sabatini Freeman, LLC

Attorney for Plaintiff

216 N. Blakely St.

Dunmore, PA 18512

Phone (570) 341-9000
Facsimile (570) 504-2769
Email: ecf@bankruptcypa.com

So ordered.

Date:

John G. Dean, Bar ID PA 76168
Elliott Greenleaf, P.C.

Attorney for Defendants

15 Public Square, Suite 310
Wilkes-Barre, PA 18701

Phone (570) 371-5290
Facsimile (570) 371-5550
Email jgd@elliottgreenleaf.com

ORDER

 

 

Joseph F. Saporito
United States Magistrate Judge
